DETAILED ACTION
Response to Amendment
Amendments to the claims, filed on 5/10/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-25 directed to an invention non-elected without traverse.  Accordingly, claims 10-25 have been cancelled.

Allowable Subject Matter
Claims 1-7, 9, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record, Langer et al (2015 Nanotechnology 26 322001) in view of Jones et al (Chem. Rev. 2011, 111, 3736-3827), would have failed to teach or otherwise render obvious to one of ordinary skill in the art at the time of invention a substrate for sensing with the unique structure and featur3es of instant claim 1. Specifically, but not necessarily limited to, a substrate for sensing comprising a plurality of perforations arranged at regular intervals among the plurality of metal nanoparticle clusters, wherein each of the plurality of perforations transmits incident light therethrough such that the light excites conductive metal nanoparticles 
Regarding claims 2-7, 9, and 26, these claims depend directly or indirectly from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783